Exhibit 10.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG FIRST SOLAR, INC., FIRST SOLAR ACQUISITION CORP., OPTISOLAR INC. AND OPTISOLAR HOLDINGS LLC MARCH 2, 2009 TABLE OF CONTENTS Page ARTICLE 1 THE MERGER 2 1.1 The Merger 2 1.2 The Closing 2 1.3 Effects of the Merger 2 1.4 Effects on Capital Stock 3 1.5 [Reserved] 5 1.6 Project Business Payments 5 1.7 Changes in Capital Structure 5 1.8 Exchange of Certificates 6 1.9 Fractional Shares 6 1.10 Dissenting Shares 6 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 2.1 Organization, Standing and Power 7 2.2 Capital Structure 8 2.3 Authority; Noncontravention; Government Authorization 10 2.4 Financial Statements. 12 2.5 Absence of Certain Changes; Undisclosed Liabilities 13 2.6 Litigation 14 2.7 Restrictions on Business Activities 14 2.8 Intellectual Property 15 2.9 Taxes 16 2.10 Employee Benefit Plans 20 2.11 Employee Matters 22 2.12 Related Party Transactions 23 2.13 Insurance 23 2.14 Contracts 23 2.15 Project Development 26 2.16 Assets 26 2.17 Real Property 27 2.18 Environmental 29 2.19 Permits 31 2.20 Compliance with Laws 32 2.21 Topaz 33 2.22 Minute Books 33 2.23 Brokers’ and Finders’ Fees 33 TABLE OF CONTENTS (continued) Page 2.24 Board Approvals 33 2.25 Stockholder Vote 34 2.26 Disclosure 35 2.27 No Other Representations 35 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 3.1 Organization, Standing and Power 36 3.2 Capital Structure 36 3.3 Authority; Noncontravention 37 3.4 SEC Documents; Financial Statements 37 3.5 Board Approval 38 3.6 Taxes 38 3.7 Litigation 38 3.8 Disclosure 39 3.9 Compliance With Laws 39 3.10 No Material Adverse Change 39 3.11 No Other Representations 40 ARTICLE 4 COVENANTS AND OTHER AGREEMENTS 40 4.1 Conduct of Business of Hold Co, the Company and its Subsidiaries 40 4.2 Restrictions on Conduct of Business of the Company and its Subsidiaries 41 4.3 Further Assurances, Regulatory Matters 44 4.4 No Solicitation 47 4.5 Securities Laws Matters 48 4.6 Access to Information 50 4.7 Confidentiality 51 4.8 Public Disclosure 51 4.9 Legal Requirements 51 4.10 Treatment as Reorganization 51 4.11 Tax Returns 52 4.12 Expenses 52 4.13 Obligations of Merger Sub 52 4.14 Hold Co Merger 52 4.15 The Drop Down and the Distribution 53 4.16 Employment Matters 53 4.17 Changes after Signing 53 4.18 Bridge Loan 54 -ii- TABLE OF CONTENTS (continued) Page 4.19 Purchase Orders 54 4.20 Payment Lists 54 4.21 Tax Information 54 4.22 HSR Filing Fee 54 4.23 Closing Registration Statement 54 4.24 Merger Sub 54 4.25 Intercompany Arrangements 54 ARTICLE 5 CONDITIONS TO THE MERGER 55 5.1 Conditions to Obligations of Each Party to Effect the Merger 55 5.2 Additional Conditions to Obligations of Hold Co and the Company 56 5.3 Additional Conditions to the Obligations of Parent and Merger Sub 57 ARTICLE 6 TERMINATION, AMENDMENT AND WAIVER 58 6.1 Termination 58 6.2 Effect of Termination 59 6.3 Amendment 59 6.4 Extension; Waiver 59 ARTICLE 7 ESCROW FUND AND INDEMNIFICATION 60 7.1 Escrow Fund 60 7.2 Indemnification 60 7.3 Limitations on Indemnification 62 7.4 Escrow Claim Period 63 7.5 Claims for Indemnification 63 7.6 Objections to and Payment of Claims 64 7.7 Resolution of Objections to Claims 65 7.8 Third-Party Claims 65 7.9 Stockholders’ Representative 67 7.10 Exclusive Remedy 67 ARTICLE 8 GENERAL PROVISIONS 68 8.1 Survival of Representations and Warranties 68 8.2 Notices 68 8.3 Terms Generally; Interpretation 70 8.4 Definitions 71 8.5 Counterparts 86 8.6 Entire Agreement; No Third Party Beneficiaries 86 8.7 Assignment 87 -iii- TABLE OF CONTENTS (continued) Page 8.8 Severability 87 8.9 Failure or Indulgence Not Waiver; Remedies Cumulative 87 8.10 GOVERNING LAW 87 8.11 Binding Arbitration 88 8.12 WAIVER OF JURY TRIAL 89 8.13 Specific Performance 89 ***** Exhibit A Form of Support and Consent Agreement A-1-1 Exhibit B Form of Hold Co Merger Agreement B-1 Exhibit C Form of Drop Down Agreement C-1 Exhibit D Escrow Agreement D-1 Exhibit E-1 Representation Agreement E-1-1 Exhibit E-2 Purchaser Representative Agreement E-2-1 Exhibit F-1 Tax Representations of the Company F-1-1 Exhibit F-2 Tax Representations of Parent and Merger Sub F-2-1 Exhibit G Closing Deliveries G-1 Exhibit H Required Consents and Novations H-1 Exhibit I Matters to be Covered in Opinion of Counsel to Parent and Merger Sub I-1 Exhibit J Matters to be Covered in Farella Braun + Martel LLP Opinion J-1 Exhibit K Form of Registration Rights Agreement K-1 -iv- AGREEMENT AND PLAN OF MERGER This
